Exhibit 99.2 Table 1: PG&E Corporation Business Priorities 2007-2011 1.Advance business transformation 2.Provide attractive shareholder returns 3. Increase investment in utility infrastructure 4.Implement an effective energy procurement plan 5.Improve reputation through more effective communications 6.Evaluate the evolving industry and related investment opportunities 1 Table 2: Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Net Income in Accordance with Generally Accepted Accounting Principles (“GAAP”) Third Quarter and Year-to-Date, 2007 vs. 2006 (in millions, except per share amounts) Three months ended September 30, Nine months ended September 30, Earnings Earnings per Common Share (Diluted) Earnings (Loss) Earnings (Loss) per Common Share (Diluted) 2007 2006 2007 2006 2007 2006 2007 2006 PG&E Corporation Earnings from Operations (1) $ 278 $ 310 $ 0.77 $ 0.86 $ 803 $ 752 $ 2.22 $ 2.09 Items Impacting Comparability (2) Scheduling Coordinator Cost Recovery (3) - 55 - 0.15 - 77 - 0.21 Environmental Remediation Liability (4) - (18 ) - (0.05 ) Recovery of Interest on PX Liability (5) - 28 - 0.08 - 28 - 0.08 Total - 83 - 0.23 - 87 - 0.24 PG&E Corporation Earnings on a GAAP basis $ 278 $ 393 $ 0.77 $ 1.09 $ 803 $ 839 $ 2.22 $ 2.33 1. Earnings from operations exclude items impacting comparability. 2. Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP.For the three and nine months ended September 30, 2007, PG&E Corporation did not have any items impacting comparability to report. 3. Items impacting comparability for the three and nine months ended September 30, 2006 reflect the recovery of approximately $55 million ($0.15 per common share) and $77 million ($0.21 per common share), after tax, respectively, of Scheduling Coordinator (“SC”) costs incurred from April 1998 through September 2006, which were determined by the Federal Energy Regulatory Commission (“FERC”) to be recoverable through the transmission revenue balancing account (“TRBA”). 4. Items impacting comparability for the nine months ended September 30, 2006 reflect an increase of approximately $18 million ($0.05 per common share), after-tax, in the estimated cost of environmental remediation associated with the Utility’s gas compressor station located near Hinkley, California, as a result of changes in the California Regional Water Quality Control Board’s imposed remediation levels. 5. Items impacting comparability for the three and nine months ended September 30, 2006 reflect the recovery of approximately $28 million ($0.08 per common share), after-tax, of previously recorded net interest expense on the Power Exchange Corporation (“PX”) liability from April 12, 2004 to February 10, 2005, in the Energy Recovery Bond Balancing Account as a result of completion of the verification audit by the California Public Utilities Commission (“CPUC”) in the Utility's 2005 annual electric true-up proceeding. 2 Table 3: Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Net Income in Accordance with GAAP Third Quarter and Year-to-Date, 2007 vs. 2006 (in millions) Three months ended September 30, Nine months ended September 30, Earnings Earnings (Loss) 2007 2006 2007 2006 Pacific Gas and Electric Company Earnings from Operations (1) $ 279 $ 292 $ 808 $ 729 Items Impacting Comparability (2) Scheduling Coordinator Cost Recovery (3) - 55 - 77 Environmental Remediation Liability (4) - - - (18 ) Recovery of Interest on PX Liability (5) - 28 - 28 Total - 83 - 87 Pacific Gas and Electric Company Earnings on a GAAP basis $ 279 $ 375 $ 808 $ 816 1. Earnings from operations exclude items impacting comparability. 2. Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP.For the three and nine months ended September 30, 2007, Pacific Gas and Electric Company did not have any items impacting comparability to report. 3. Items impacting comparability for the three and nine months ended September 30, 2006 reflect the recovery of approximately $55 million and $77 million, after tax, respectively, of SC costs incurred from April 1998 through September 2006, which were determined by the FERC to be recoverable through the TRBA. 4. Items impacting comparability for the nine months ended September 30, 2006 reflect an increase of approximately $18 million, after-tax, in the estimated cost of environmental remediation associated with the Utility’s gas compressor station located near Hinkley, California, as a result of changes in the California Regional Water Quality Control Board’s imposed remediation levels. 5. Items impacting comparability for the three and nine months ended September 30, 2006 reflect the recovery of approximately $28 million, after-tax, of previously recorded net interest expense on the PX liability from April 12, 2004 to February 10, 2005, in the Energy Recovery Bond Balancing Account as a result of completion of the verification audit by the CPUC in the Utility's 2005 annual electric true-up proceeding. 3 Table 4: PG&E Corporation Earnings per Common Share (EPS) from Operations Third Quarter 2007 vs. Third Quarter 2006 ($/Share, Diluted) Q3 2006 EPS from Operations (1) $ 0.86 Rate base revenue increase 0.09 Tax benefit for capital loss utilization (2) (0.05 ) Recovery of energy supplier litigation costs (2) (0.03 ) LTD Plan savings (2) (0.02 ) Billing OII (0.02 ) Gas transmission revenue (0.01 ) Storm and outage costs (0.01 ) Miscellaneous items (0.04 ) Q3 2007 EPS from Operations (1) $ 0.77 Year-to-Date 2007 vs. Year-to-Date 2006 ($/Share, Diluted) Q3 2from Operations (1) $ 2.09 Rate base revenue increase 0.25 Gas transmission revenue 0.01 Storm and outage costs (3) 0.01 Miscellaneous items 0.01 Tax benefit for capital loss utilization (2) (0.05 ) Recovery of energy supplier litigation costs (2) (0.03 ) LTD Plan savings (2) (0.02 ) Billing OII (0.02 ) Environmental remediation (0.02 ) Share variance (0.01 ) Q3 2from Operations (1) $ 2.22 1. See Table 2 for a reconciliation of EPS from operations to EPS on a GAAP basis. 2. Benefits realized in 2006 with no similar benefits in 2007. 3. Costs incurred in 2006 with lower level of costs in 2007. 4 Table 5: PG&E Corporation Share Statistics Third Quarter 2007 vs. Third Quarter 2006 (in millions, except per share amounts) Third Quarter 2007 Third Quarter 2006 % Change Common Stock Data Book Value per share – end of period (1) $ 22.58 $ 21.15 6.76 % Weighted average common shares outstanding, basic 352 347 1.44 % Employee stock-based compensation 1 2 (50.00 )% Weighted average common shares outstanding, diluted 353 349 1.15 % 9.5% Convertible Subordinated Notes (participating securities) 19 19 - Weighted average common shares outstanding and participating securities, diluted 372 368 1.09 % 1.Common shareholders’ equity per common share outstanding at period end. Source:PG&E Corporation’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 5 Table 6: Operational Performance Metrics Third Quarter Actual 2007 vs. Targets 2007 2007 Percentage Weight (1) Q3 YTD Actual Q3 YTD Target EOY Target 1. Earnings from operations (in millions) (Earnings from ongoing core operations) 50 % $ 803 See note (2) See note (2) 2. J.D. Power Customer Satisfaction Index (Composite of J.D. Power residential and business customer surveys) 20 % 691 675 676 3. Business Transformation Performance (Composite of five Transformation metrics) 20 % 0.973 1.000 1.000 4. Employee Engagement Premier Survey (Measurement of employee engagement at PG&E) 5 % See note (3) N/A 66 % 5. Safety Performance (Measurement of occupational injury or illness based on OSHA Recordables) 5 % 4.353 4.500 4.500 1. Represents weighting used in calculating PG&E Corporation Short-Term Incentive Plan performance for management employees. 2. Internal target not publicly disclosed but is consistent with publicly disclosed guidance for 2007 EPS from operations of $2.70-$2.80. 3. The Employee Engagement Premier Survey will be administered in December 2007 with results available in February 2008. 6 DEFINITIONS OF 2 6: 1. Earnings from Operations: Earnings from operations measures PG&E Corporation’s earnings power from ongoing core operations.It allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations (items impacting comparability).The measurement is not in accordance with GAAP.For a reconciliation of earnings from operations to consolidated net income in accordance with GAAP, see Tables 2 and 3 above. The 2007 target for earnings from operations is based on the Utility’s 2007 authorized return on equity.This target is not publicly reported but is consistent with PG&E Corporation’s publicly disclosed guidance range provided for 2007 EPS from operations of $2.70-$2.80. 2. J.D. Power Customer Satisfaction Index: Pacific Gas and Electric Company measures residential and business customer satisfaction with annual industry-wide surveys conducted by J.D. Power and Associates, as well as with proprietary studies using the same survey methodology in interim periods.The overall customer satisfaction metric represents the year-to-date average of the residential and business overall customer satisfaction scores from both the J.D. Power-administered and proprietary surveys. The metric is calculated by first combining the available residential and business satisfaction scores (weighted 60% and 40%, respectively) in each period surveyed and then averaging all available composite scores for the year-to-date metric value. 3. Business Transformation Performance: The Business Transformation (BT) index is comprised of five measurement points that define success in achieving key BT operational, financial, and post-BT implementation objectives.These five measurement points are: a.Overall BT cost performance in comparison to budgeted amounts; b.Overall BT benefit performance in comparison to planned/budgeted amounts; c.New business customer connection performance improvement for cycle time and number of customer commitments met; d.SmartMeterTM project performance for number of meters installed and activated; and e.BT Foundational release schedule and scope success. The measurement points are individually scored on an index scaled from 0 to 2.These scores then are averaged with equal weighting to calculate the overall BT performance index score. 4. Employee Engagement Premier Survey: The employee engagement premier survey is designed around 15 key drivers of employee engagement.The average overall employee engagement score provides a comprehensive metric that is derived by averaging the percent favorable responses from all 40 core survey items (all fall into one of the 15 key drivers). 5. Safety Performance: The OSHA Recordable Rate measures the number of OSHA Recordable injuries, illnesses, or exposures that (1) satisfy OSHA requirements for recordability, and (2) occur in the current year.In general, an injury must result in medical treatment beyond first aid or result in work restrictions, death, or loss of consciousness to be OSHA Recordable.The rate measures how frequently OSHA Recordable cases occur for every 200,000 hours worked, or for approximately every 100 employees. 7 Table 7: Pacific Gas and Electric Company Operating Statistics Third Quarter and Year-to-Date, 2007 vs. 2006 Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Electric Sales (in millions kWh) Residential 8,641 8,929 23,580 23,770 Commercial 9,304 9,276 25,597 25,211 Industrial 4,145 4,025 11,285 11,407 Agricultural 2,025 1,559 4,252 2,875 BART, public street and highway lighting 208 204 616 609 Other electric utilities - 8 2 14 Sales from Energy Deliveries 24,323 24,001 65,332 63,886 Total Electric Customers at September 30 5,099,634 5,054,722 Bundled Gas Sales (in millions MCF) Residential 24 24 149 147 Commercial 12 12 52 55 Total Bundled Gas Sales 36 36 201 202 Transportation Only 199 185 454 405 Total Gas Sales 235 221 655 607 Total Gas Customers at September 30 4,252,349 4,214,606 Sources of Electric Energy (in millions kWh) Utility Generation Nuclear 4,775 5,018 13,718 13,622 Hydro (net) 2,087 2,964 5,778 10,924 Fossil 114 107 348 514 Total Utility Generation 6,976 8,089 19,844 25,060 Purchased Power Qualifying Facilities 4,611 4,543 12,617 12,254 Irrigation Districts 913 1,092 2,195 4,544 Other Purchased Power 1,647 1,036 2,186 1,892 Spot Market Purchases/Sales, net 3,658 3,605 10,939 4,767 Total Purchased Power (1) 10,829 10,276 27,937 23,457 Delivery from DWR 5,635 5,357 15,689 14,414 Delivery to Direct Access Customers 1,714 1,981 5,114 5,862 Other (includes energy loss) (831 ) (1,702 ) (3,252 ) (4,907 ) Total Electric Energy Delivered 24,323 24,001 65,332 63,886 Diablo Canyon Performance Overall capacity factor (including refuelings) 97 % 103 % 94 % 95 % Refueling outage period None None 4/30/07-5/29/07 4/17/06-5/25/06 Refueling outage duration during the period (days) None None 29.8 38.8 1. For the three months ended September 30, 2007 and 2006, Total Purchased Power is net of Spot Market Sales of 462 million kWh and 761 million kWh, respectively.For the nine months ended September 30, 2007 and 2006, Total Purchased Power is net of Spot Market Sales of 2,038 million kWh and 5,838 million kWh, respectively. 8 Table 8: PG&E Corporation EPS Guidance 2007 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 2.70 $ 2.80 Estimated Items Impacting Comparability $ 0.00 $ 0.00 EPS Guidance on a GAAP Basis $ 2.70 $ 2.80 2008 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 2.90 $ 3.00 Estimated Items Impacting Comparability $ 0.00 $ 0.00 EPS Guidance on a GAAP Basis $ 2.90 $ 3.00 The EPS guidance for 2007 and 2008 are forward-looking statements that are based on various assumptions that may prove to be inaccurate.Actual results may differ materially.For a discussion of the factors that may affect future results, see the factors listed in Table 10, the discussion of risk factors in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, and the discussion of risk factors in PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2006. 9 Table 9: Rate Base - Pacific Gas and Electric Company 2006 2007 2008 Recorded Estimated Estimated Total Weighted Average Rate Base (in billions) $ 15.9 $ 16.9 $ 18.7 The estimates of rate base for 2007 and 2008 and the forecast of capital expenditures on which the estimates are based, are forward-looking statements that are subject to various risks and uncertainties, including whether the forecasted expenditures will be made within the time periods assumed.Actual results may differ materially.For a discussion of the factors that may affect future results, see the factors listed in Table 10, the discussion of risk factors in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, and the discussion of risk factors in PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2006. 10 Table 10: General Earnings Sensitivities for 2007 and 2008 PG&E Corporation and Pacific Gas and Electric Company Variable Description of Change Estimated Earnings Impact for 2007 Estimated Earnings Impact for 2008 Rate base +/- $100 million change in rate base (1) +/- $6 million +/- $6 million Return on equity (ROE) +/- 0.1% change in earned ROE +/- $9 million +/- $10 million Share count +/- 1% change in average shares outstanding -/+ $0.03 per share -/+ $0.03 per share Revenues +/- $7 million change in revenues (pre-tax), including Electric Transmission and California Gas Transmission +/- $0.01 per share +/- $0.01 per share 1.Assumes earning 11.35% on equity portion (52%). 11 DISCUSSION RELATED TO TABLES 8, 9, and 10: Management's statements regarding 2007 and 2008 guidance for earnings from operations per common share for PG&E Corporation, estimated rate base for 2007 and 2008, and general sensitivities for 2007 and 2008 earnings, constitute forward-looking statements that are based on current expectations and assumptions which management believes are reasonable, including that the Utility earns at least its authorized rate of return on equity, that the Utility’s ratemaking capital structure is maintained at 52 percent equity, and that the Utility is successful in implementing its initiatives to become more efficient and reduce costs. These statements and assumptions are necessarily subject to various risks and uncertainties. Actual results may differ materially. Factors that could cause actual results to differ materially include: · the Utility’s ability to timely recover costs through rates; · the outcome of regulatory proceedings, including ratemaking proceedings pending at the CPUC and the FERC; · the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets; · the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts of terrorism, and other events or hazards on the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; · the potential impacts of climate change on the Utility’s electricity and natural gas businesses; · changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology, including the development of alternative energy sources, or other reasons; · operating performance of the Utility’s Diablo Canyon nuclear generating facilities (“Diablo Canyon”), the occurrence of unplanned outages at Diablo Canyon, or the temporary or permanent cessation of operations at Diablo Canyon; · the ability of the Utility to recognize benefits from its initiatives to improve its business processes and systems and customer service; · whether the Utility’s planned capital investment projects are completed within authorized cost amounts; · the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; · the impact of changing wholesale electric or gas market rules, including new rules of the California Independent System Operator to restructure the California wholesale electricity market; · how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; · the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates; · the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit; · the impact of environmental laws and regulations and the costs of compliance and remediation; · the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; and · other factors and risks disclosed in PG&E Corporation’s and Pacific Gas and Electric Company’s SEC reports. 12 Table 11: Cash Flow Sources and Uses Year-to-Date 2007 PG&E Corporation (in millions) Cash and Cash Equivalents, December 31, 2006 $ 456 Sources of Cash Cash from operations $ 2,078 Net proceeds from sale of assets 15 Net proceeds from issuance of commercial paper 91 Net proceeds from issuance of long-term debt 690 Borrowings under credit facilities 600 Common stock issued 120 Other 38 $ 3,632 Uses of Cash Capital expenditures $ 2,035 Increase in restricted cash 32 Investments in and proceeds from nuclear decommissioning trust, net 102 Repayments under credit facilities 300 Rate reduction bonds matured 217 Energy recovery bonds matured 251 Common stock dividends paid 367 $ 3,304 Cash and Cash Equivalents, September 30, 2007 $ 784 Source:PG&E Corporation’s Condensed Consolidated Statements of Cash Flows included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 13 Table 12: PG&E Corporation’s and Pacific Gas and Electric Company’s Consolidated Cash Position Third Quarter 2007 vs. Third Quarter 2006 (in millions) 2007 2006 Change Cash Flow from Operating Activities (YTD September 30) PG&E Corporation $ (15 ) $ 129 $ (144 ) Pacific Gas and Electric Company 2,093 2,111 (18 ) $ 2,078 $ 2,240 $ (162 ) Consolidated Cash Balance (at September 30) PG&E Corporation $ 324 $ 354 $ (30 ) Pacific Gas and Electric Company 460 68 392 $ 784 $ 422 $ 362 Consolidated Restricted Cash Balance (at September 30) PG&E Corporation $ - $ - $ - Pacific Gas and Electric Company (1) 1,464 1,488 (24 ) $ 1,464 $ 1,488 $ (24 ) 1.Includes $18 million and $43 million of restricted cash classified as Other Noncurrent Assets – Other at September 30, 2007 and 2006, respectively. Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Quarterly Reports on Form 10-Q for the quarters ended September 30, 2007 and September 30, 2006. 14 Table 13: PG&E Corporation’s and Pacific Gas and Electric Company’s Long-Term Debt Third Quarter 2007 vs. Year-End 2006 (in millions) Balance At September 30, 2007 December 31, 2006 PG&E Corporation Convertible subordinated notes, 9.50%, due 2010 $ 280 $ 280 Less: current portion(1) - (280 ) 280 - Utility Senior notes: 3.60% to 6.05% bonds, due 2009-2037 5,800 5,100 Unamortized discount, net of premium (19 ) (16 ) Total senior notes 5,781 5,084 Pollution control bond loan agreements, variable rates(2), due 2026(3) 614 614 Pollution control bond loan agreement, 5.35%, due 2016 200 200 Pollution control bond loan agreements, 4.75%, due 2023 345 345 Pollution control bond loan agreements, variable rates(4), due 2016-2026 454 454 Other - 1 Less: current portion - (1 ) Long-term debt, net of current portion 7,394 6,697 Total consolidated long-term debt, net of current portion $ 7,674 $ 6,697 1. Since no holders of the Convertible Subordinated Notes exercised the one-time right to require PG&E Corporation to repurchase the Convertible Subordinated Notes on June 30, 2007, PG&E Corporation reclassified the Convertible Subordinated Notes as a noncurrent liability (in Noncurrent Liabilities - Long-Term Debt) in PG&E Corporation’s Condensed Consolidated Balance Sheets effective as of that date. 2. At September 30, 2007, interest rates on these loans ranged from 3.88% to 4.05%. 3. These bonds are supported by $620 million of letters of credit which expire on February 24, 2012.Although the stated maturity date is 2026, the bonds will remain outstanding only if the Utility extends or replaces the letters of credit. 4. At September 30, 2007, interest rates on these loans ranged from 3.20 % to 4.00%. 15 Table 14: PG&E Corporation and Pacific Gas and Electric Company Repayment Schedule and Interest Rates - Long-Term Debt, Rate Reduction Bonds and Energy Recovery Bonds as of September 30, 2007 (in millions, except interest rates) 2007 2008 2009 2010 2011 Thereafter Total Long-term debt: PG&E Corporation Average fixed interest rate - - - 9.50 % - - 9.50 % Fixed rate obligations $ - $ - $ - $ 280 $ - $ - $ 280 Utility Average fixed interest rate - - 3.60 % - 4.20 % 5.67 % 5.36 % Fixed rate obligations $ - $ - $ 600 $ - $ 500 $ 5,245 $ 6,345 Variable interest rate as of September 30, 2007 - 3.88 % 3.88 % Variable rate obligations $ - $ - $ - $ - $ - $ 1,068 $ 1,068 Less: current portion $ - $ - $ - $ - $ - $ - $ - Total consolidated long-term debt $ - $ - $ 600 $ 280 $ 500 $ 6,313 $ 7,693 2007 2008 2009 2010 2011 Thereafter Total Utility Average fixed interest rate 6.48 % - 6.48 % Rate reduction bonds $ 73 $ - $ - $ - $ - $ - $ 73 Average fixed interest rate 4.17 % 4.19 % 4.36 % 4.49 % 4.61 % 4.64 % 4.46 % Energy recovery bonds $ 88 $ 354 $ 370 $ 386 $ 424 $ 403 $ 2,025 16 Table 15: Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number Gas Accord IV CPUC proceeding to set rates, terms and conditions for gas transmission and storage services effective January 1, 2008 through 2010.Settlement filed on March 15, 2007. CPUC issued a final decision on September 20, 2007 approving the settlement. A.07-03-012 D.07-09-045 Cost of Capital 2008 CPUC proceeding to establish capital structure and increase the currently authorized rate of return on equity and rate base for 2008.Final decision on rate of return expected by year-end 2007. A.07-05-008 2006 Long Term Procurement Plan (2006 LTPP) CPUC proceeding to determine need for new generation in the 10-year period 2007 through 2016.Also determines how costs associated with new generation will be recovered from customers.In 2006 plan, PG&E seeks approval to procure up to 2,300 MW of new generation.Final decision expected by year-end 2007. R.06-02-013 Billing and Collection Investigation On September 20, 2007, the CPUC ordered the Utility to refund, at shareholder expense, approximately $35 million to customersand refund reconnection fees and pay credits to approximately 3,000 customers whose service was shut off for nonpayment of illegal backbills. PG&E Corporation and the Utility do not expect that the payment of such refunds will have a material adverse effect on their financial condition or results of operations. I.03-01-012 D.07-09-041 QF Pricing and Policy On September 20, 2007, the CPUC issued a decision that modifies the CPUC’s policies and pricing mechanisms applicable to the investor-owned electric utilities’ purchase of energy and capacity from certain QFs. Among other changes, the decision modifies the current formula for determining the utilities’ short-run avoided costs (“SRAC”) (i.e., the cost of energy, which, in the absence of a QF’s generation, the utilities would otherwise generate or purchase from another source).The modified SRAC formula uses a market index formula based in part on forward market price estimates.The Utility is evaluating the new SRAC pricing formula to determine its effect on the energy payments that will be made to the non-settling QFs.On October 25, 2007, the Utility, along with the other investor-owned electric utilities, The Utility Reform Network and the CPUC's Division of Ratepayer Advocates, filed an application for rehearing of the decision. R.04-04-003 D.07-09-040 17 Table 15 (continued): Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number Transmission Owner 10 Rate Case (TO10) Primary FERC rate-making proceeding to determine electric transmission revenues and wholesale and retail transmission rates effective October 1, 2007.Application filed on July 30, 2007.Order issued September 28, 2007, accepting proposed rate subject to hearing and refund effective March 1, 2008. Final decision expected by second quarter 2008. ER07-1213-000 2007 Renewable ResourcesSolicitation and Implementation 2007 Renewable Portfolio Standards solicitation approved in February 2007.Contracts are expected to be executed by year-end 2007.Decisions on the use of short-term contracts and on the use of tradable Renewable Energy Credits are expected by year-end 2007. R.06-05-027 D.07-02-011 R.06-02-012 D.07-07-027 Energy Efficiency Order Instituting Rulemaking (OIR) Post-2005 Rulemaking to determine Energy Efficiency policies and programs including shareholder risk/return mechanism.On September 20, 2007, the CPUC voted to establish incentive ratemaking mechanisms applicable to the California investor-owned utilities’ implementation of their energy efficiency programsfunded for the 2006-2008 and 2009-2011 program cycles.The CPUC will review the adopted mechanisms in 2011 prior to continuation to subsequent program cycles. On October 31, 2007, the Utility, along with other investor-owned electric utilities, filed a petition for modification of the shareholder incentive mechanism to reduce the possibility of utilities having to pay back interim earnings as long as the final measured energy savings stay above 65% of the CPUC savings goals. R.06-04-010 D.07-10-032 Catastrophic Event Memorandum Account (CEMA) CPUC proceeding to recover costs of responding to the 2005-2006 winter storms and the July 2006 “heat storm.”A decision denying heat storm costs was issued in July 2007.On September 21, 2007, PG&E and the CPUC Staff jointly filed a settlement agreement, resolving the winter storm cost issues. A.06-11-005 D.07-07-041 For a discussion of these regulatory cases, see PG&E Corporation's and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, and PG&E Corporation’s and Pacific Gas and Electric Company's Annual Report on Form 10-K for the year ended December 31, 2006. 18 Table 16: PG&E Corporation Condensed Consolidated Statements of Income (in millions, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended (in millions, except per share amounts) September 30, September 30, 2007 2006 2007 2006 Operating Revenues Electric $ 2,574 $ 2,470 $ 7,107 $ 6,547 Natural gas 705 698 2,714 2,786 Total operating revenues 3,279 3,168 9,821 9,333 Operating Expenses Cost of electricity 998 884 2,606 2,195 Cost of natural gas 281 298 1,431 1,539 Operating and maintenance 953 795 2,794 2,639 Depreciation, amortization, and decommissioning 465 456 1,325 1,291 Total operating expenses 2,697 2,433 8,156 7,664 Operating Income 582 735 1,665 1,669 Interest income 36 40 125 104 Interest expense (196 ) (152 ) (571 ) (470 ) Other income (expense), net 7 (22 ) 22 6 Income Before Income Taxes 429 601 1,241 1,309 Income tax provision 151 208 438 470 Net Income $ 278 $ 393 $ 803 $ 839 Weighted Average Common Shares Outstanding, Basic 352 347 350 345 Net Earnings Per Common Share, Basic $ 0.77 $ 1.09 $ 2.23 $ 2.36 Net Earnings Per Common Share, Diluted $ 0.77 $ 1.09 $ 2.22 $ 2.33 Dividends Declared Per Common Share $ 0.36 $ 0.33 $ 1.08 $ 0.99 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 19 Table 17: PG&E Corporation Condensed Consolidated Balance Sheets (in millions) Balance At (in millions) September 30, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 784 $ 456 Restricted cash 1,446 1,415 Accounts receivable: Customers (net of allowance for doubtful accounts of $54 million in 2007 and$50 million in 2006) 2,424 2,343 Regulatory balancing accounts 601 607 Inventories: Gas stored underground and fuel oil 262 181 Materials and supplies 160 149 Income taxes receivable - - Prepaid expenses and other 404 716 Total current assets 6,081 5,867 Property, Plant, and Equipment Electric 25,028 24,036 Gas 9,380 9,115 Construction work in progress 1,398 1,047 Other 16 16 Total property, plant, and equipment 35,822 34,214 Accumulated depreciation (12,788 ) (12,429 ) Net property, plant, and equipment 23,034 21,785 Other Noncurrent Assets Regulatory assets 4,530 4,902 Nuclear decommissioning funds 1,978 1,876 Other 458 373 Total other noncurrent assets 6,966 7,151 TOTAL ASSETS $ 36,081 $ 34,803 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 20 Table 17 (continued): PG&E Corporation Condensed Consolidated Balance Sheets (in millions) Balance At (in millions) September 30, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 1,165 $ 759 Long-term debt, classified as current - 281 Rate reduction bonds, classified as current 73 290 Energy recovery bonds, classified as current 350 340 Accounts payable: Trade creditors 772 1,075 Disputed claims and customer refunds 1,648 1,709 Regulatory balancing accounts 708 1,030 Other 418 420 Interest payable 605 583 Income taxes payable 118 102 Deferred income taxes 88 148 Other 1,546 1,513 Total current liabilities 7,491 8,250 Noncurrent Liabilities Long-term debt 7,674 6,697 Energy recovery bonds 1,675 1,936 Regulatory liabilities 3,879 3,392 Asset retirement obligations 1,511 1,466 Income taxes payable 233 - Deferred income taxes 2,874 2,840 Deferred tax credits 101 106 Other 1,993 2,053 Total noncurrent liabilities 19,940 18,490 Commitments and Contingencies (Notes 4, 5, 9, and 10) Preferred Stock of Subsidiaries 252 252 Preferred Stock Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common Shareholders' Equity Common stock, no par value, authorized 800,000,000 shares, issued 377,063,946 common and 1,235,467 restricted shares in 2007 and issued 372,803,521 common and 1,377,538 restricted shares in 2006 6,044 5,877 Common stock held by subsidiary, at cost, 24,665,500 shares (718 ) (718 ) Reinvested earnings 3,076 2,671 Accumulated other comprehensive loss (4 ) (19 ) Total common shareholders' equity 8,398 7,811 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 36,081 $ 34,803 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 21 Table 18: PG&E Corporation Condensed Consolidated Statements of Cash Flows (in millions) (Unaudited) Nine Months Ended (in millions) September 30, 2007 2006 Cash Flows From Operating Activities Net income $ 803 $ 839 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 1,419 1,343 Deferred income taxes and tax credits, net (33 ) (172 ) Other deferred charges and noncurrent liabilities 281 (37 ) Gain on sale of assets (1 ) (15 ) Net effect of changes in operating assets and liabilities: Accounts receivable (80 ) 239 Inventories (92 ) (8 ) Accounts payable (322 ) (175 ) Accrued taxes and income taxes receivable 234 212 Regulatory balancing accounts, net (238 ) 404 Other current assets 120 (71 ) Other current liabilities 19 (325 ) Other (32 ) 6 Net cash provided by operating activities 2,078 2,240 Cash Flows From Investing Activities Capital expenditures (2,035 ) (1,729 ) Net proceeds from sale of assets 15 11 Decrease (increase) in restricted cash (32 ) 58 Proceeds from nuclear decommissioning trust sales 703 942 Purchases of nuclear decommissioning trust investments (805 ) (1,040 ) Net cash used in investing activities (2,154 ) (1,758 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility 600 50 Repayments under accounts receivable facility (300 ) (310 ) Net issuance of commercial paper, net of $2 million discount in 2007 91 281 Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 million in 2007 690 - Rate reduction bonds matured (217 ) (214 ) Energy recovery bonds matured (251 ) (224 ) Common stock issued 120 108 Common stock repurchased - (114 ) Common stock dividends paid (367 ) (342 ) Other 38 (8 ) Net cash provided by (used in) financing activities 404 (773 ) Net change in cash and cash equivalents 328 (291 ) Cash and cash equivalents at January 1 456 713 Cash and cash equivalents at September 30 $ 784 $ 422 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 443 $ 450 Income taxes paid, net 307 428 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 127 $ 116 Assumption of capital lease obligation - 408 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 22 Table 19: Pacific Gas and Electric Company Condensed Consolidated Statements of Income (in millions) Three Months Ended Nine Months Ended (in millions) September 30, September 30, 2007 2006 2007 2006 Operating Revenues Electric $ 2,574 $ 2,470 $ 7,107 $ 6,547 Natural gas 705 698 2,714 2,786 Total operating revenues 3,279 3,168 9,821 9,333 Operating Expenses Cost of electricity 998 884 2,606 2,195 Cost of natural gas 281 298 1,431 1,539 Operating and maintenance 950 793 2,788 2,637 Depreciation, amortization, and decommissioning 465 456 1,325 1,290 Total operating expenses 2,694 2,431 8,150 7,661 Operating Income 585 737 1,671 1,672 Interest income 33 36 116 94 Interest expense (189 ) (144 ) (549 ) (447 ) Other income (expense), net 13 (15 ) 38 16 Income Before Income Taxes 442 614 1,276 1,335 Income tax provision 159 236 458 509 Net Income 283 378 818 826 Preferred stock dividend requirement 4 3 10 10 Income Available for Common Stock $ 279 $ 375 $ 808 $ 816 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 23 Table 20: Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions) Balance at (in millions) September 30, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 460 $ 70 Restricted cash 1,446 1,415 Accounts receivable: Customers (net of allowance for doubtful accounts of $54 million in 2007 and $50 million in 2006) 2,424 2,343 Related parties 7 6 Regulatory balancing accounts 601 607 Inventories: Gas stored underground and fuel oil 262 181 Materials and supplies 160 149 Income taxes receivable - 20 Prepaid expenses and other 402 714 Total current assets 5,762 5,505 Property, Plant, and Equipment Electric 25,028 24,036 Gas 9,380 9,115 Construction work in progress 1,397 1,047 Total property, plant, and equipment 35,805 34,198 Accumulated depreciation (12,773 ) (12,415 ) Net property, plant, and equipment 23,032 21,783 Other Noncurrent Assets Regulatory assets 4,530 4,902 Nuclear decommissioning funds 1,978 1,876 Related parties receivable 24 25 Other 359 280 Total other noncurrent assets 6,891 7,083 TOTAL ASSETS $ 35,685 $ 34,371 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 24 Table 20 (continued): Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions) Balance At (in millions, except share amounts) September 30, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 1,165 $ 759 Long-term debt, classified as current - 1 Rate reduction bonds, classified as current 73 290 Energy recovery bonds, classified as current 350 340 Accounts payable: Trade creditors 772 1,075 Disputed claims and customer refunds 1,648 1,709 Related parties 43 40 Regulatory balancing accounts 708 1,030 Other 403 402 Interest payable 599 570 Income taxes payable 157 - Deferred income taxes 92 118 Other 1,374 1,346 Total current liabilities 7,384 7,680 Noncurrent Liabilities Long-term debt 7,394 6,697 Energy recovery bonds 1,675 1,936 Regulatory liabilities 3,879 3,392 Asset retirement obligations 1,511 1,466 Income taxes payable 103 - Deferred income taxes 2,936 2,972 Deferred tax credits 101 106 Other 1,867 1,922 Total noncurrent liabilities 19,466 18,491 Commitments and Contingencies (Notes 4, 5, 10 and 11) Shareholders' Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 279,624,823 shares 1,398 1,398 Common stock held by subsidiary, at cost, 19,481,213 shares (475 ) (475 ) Additional paid-in capital 2,036 1,822 Reinvested earnings 5,619 5,213 Accumulated other comprehensive loss (1 ) (16 ) Total shareholders' equity 8,835 8,200 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 35,685 $ 34,371 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 25 Table 21: Pacific Gas and Electric Company Condensed Consolidated Statements of Cash Flows (in millions) (Unaudited) Nine Months Ended (in millions) September 30, 2007 2006 Cash Flows From Operating Activities Net income $ 818 $ 826 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 1,417 1,342 Deferred income taxes and tax credits, net (35 ) (172 ) Other deferred charges and noncurrent liabilities 270 (65 ) Gain on sale of assets (1 ) (15 ) Net effect of changes in operating assets and liabilities: Accounts receivable (82 ) 239 Inventories (92 ) (8 ) Accounts payable (315 ) (176 ) Accrued taxes and income taxes receivable 228 113 Regulatory balancing accounts, net (238 ) 404 Other current assets 120 (71 ) Other current liabilities 35 (301 ) Other (32 ) (5 ) Net cash provided by operating activities 2,093 2,111 Cash Flows From Investing Activities Capital expenditures (2,035 ) (1,729 ) Net proceeds from sale of assets 15 11 Decrease (increase) in restricted cash (32 ) 58 Proceeds from nuclear decommissioning trust sales 703 942 Purchases of nuclear decommissioning trust investments (805 ) (1,040 ) Net cash used in investing activities (2,154 ) (1,758 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility 600 50 Repayments under accounts receivable facility (300 ) (310 ) Net issuance of commercial paper, net of $2 million discount in 2007 91 281 Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 million in 2007 690 - Rate reduction bonds matured (217 ) (214 ) Energy recovery bonds matured (251 ) (224 ) Common stock dividends paid (381 ) (345 ) Preferred stock dividends paid (10 ) (10 ) Equity infusion from PG&E Corporation 200 - Other 29 24 Net cash provided by (used in) financing activities 451 (748 ) Net change in cash and cash equivalents 390 (395 ) Cash and cash equivalents at January 1 70 463 Cash and cash equivalents at September 30 $ 460 $ 68 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 416 $ 423 Income taxes paid, net 403 562 Supplemental disclosures of noncash investing and financing activities Assumption of capital lease obligation $ - $ 408 Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. 26
